DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16, 19, 21 and 25-27 have been examined. 
Claims 1-15 and 28-29 have been withdrawn by the Applicant.
Claims 17-18, 20 and 22-24 have been canceled by the Applicant.

Response to Arguments
Applicant's arguments filed on 05/10/2021 have been fully considered but they are not persuasive.
Applicant is of the opinion that prior art fails to teach “the paths of a gating module are never simultaneously open”, there is no disclosure or suggestion of using Mitchel system for authenticating vote data and therefore there is no disclosure or suggestion of authenticating data originators to prevent multiple votes being placed by a data originator. Further, there is no motivation based on the disclosure of Mitchel to combine this system with Chung. Mitchel does not disclose or suggest creating any certified copies of electronic data, not does Chung or Martini. Chung fails to teach archiving the votes in a separate server before sending them to a vote database server. There is not a “preferred” route of the gating module in the present invention, there is set route for data to follow. The first path is specifically for a particular transmission and . 
Applicant argued references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). (See the rejection below).
Secondly, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the objective of Mitchel collecting and processing data and object of Chung also collecting and processing the data. Therefore, Mitchel and Chung are analogous art.
Chung discloses: creating a certified and unmodifiable digital image copy of the vote data (See paragraph 0128-0131).
With respect to “archiving the votes in a separate server before sending them to a vote database server” Mitchel discloses: archiving the data in a separate server before sending them to a database server (See Abstract and paragraph 0007). 
With respect to “the paths of a gating module are never simultaneously open” Martini discloses this limitation (See paragraph 0026, 0050-0052).
With respect to “The first path is specifically for a particular transmission and a second path opens only when the transmission on the first path has been completed” Examiner unable to locate this limitation is the claim. Claim is silent with respect to paths are specifically for a particular transmission. Claim recite “sending the vote data from the central data server through an open first path of a gating module to the trusted data server”, “sending the vote data from the central data server through an open second path of the gating module only after successful archiving of the vote data.
Therefore, rejection is maintained.
The following assertion of fact have gone unchallenged as stated in the office action mail on 03/18/2021 and are considered admitted prior art:
an acknowledgement

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19, 21 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recite “creating a certified and unmodifiable digital image copy of the vote data”. However, specification does not describe this limitation.
Specification discloses:  a copy certification module 30 to perform the steps required to create an unmodifiable digital image copy of a paper vote document (i.e. a paper ballot) (See publication paragraph 0040) but does not describe creating a certified and unmodifiable digital image copy of the vote data.
Claims 19, 21 and 25-27 are also rejected as each depends from claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, 21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchel (US 20120022889) in view Chung (US 20130251214) and in further view of Martini (US 20150046588).
With respect to claim 16 Mitchel discloses: 
electronically collecting with a data origination device chosen from the group consisting of electronic voting machines, optical mark recognition scanners, scanners that can read paper ballots, desktop computers, work station computers, laptop computers, tablet computers, smartphones, digital assistants, and hand-held personal electronic devices, data at a site (See Abstract, Fig 1, paragraph 0007, 0011); 
authenticating and correlating identifying information from a data originator with a registered record maintained by a third party with a data originator authentication mechanism that receives input (See paragraph 0015);
sending the data with the data origination device to a central data server and instantly preserving all of the data as an electronic document on computer readable media (See Abstract and paragraph 0007);
archiving the data in a trusted data server maintained by a third party by sending the data from the central data server to the trusted data server, and the trusted data server securing the data from any alteration(See Abstract and paragraph 0007);
transmitting an acknowledgement by the trusted data server upon successful archiving of the data (See Abstract);
transmitting the data to a vote database server only after successful archiving of the data (See Abstract).
Mitchel does not explicitly disclose data is a voting data; receive input of a name, address, date of birth, identification number or fingerprint of the data originator; once a correlation has been made, the data originator creating the electronic vote document and the data originator authentication mechanism eliminating voter fraud caused by multiple votes; creating a certified and unmodifiable digital image copy of the vote data with a copy certification module; sending data through an open first path of a gating module to the server and closing the first path; sending data through second open path and wherein the first path and second path are never simultaneously open; transmitting an acknowledgement to a data originator that their vote has been archived.
Chung discloses: voter record maintained by a third party not having an interest in the election with a data originator authentication mechanism that receives input of a name, address, date of birth, identification number, or finger print of the data originator; wherein the data originator is a voter or voter representative (See paragraph 0069-0070) voting data and once a correlation has been made, the data originator creating the electronic vote document and the data originator authentication mechanism eliminating voter fraud caused by multiple votes (See paragraph 0088, 0096-0097, 0123 and 0129); creating a certified and unmodifiable digital image copy of the vote data with a copy certification module  (See paragraph 0128-0131); transmitting an acknowledgement to a data originator that their vote 
Mitchel in view of Chung does not explicitly disclose: sending data through an open first path of a gating module to the server and closing the first path; sending data through second open path and wherein the first path and second path are never simultaneously open; transmitting an acknowledgement to a data originator that their vote has been archived.
Martini discloses: sending data through an open first path of a gating module to the server and closing the first path; sending data through second open path and wherein the first path and second path are never simultaneously open (See paragraph 0026, 0050-0052). Therefore, it would have been obvious to one of the ordinary skill at the time invention was filed to modify the combination of Mitchel and Chung references with Martini reference in order to switching between compliant and non-compliant networks.
Mitchel in view of Chung and in further view of Martini does not explicitly disclose: transmitting an acknowledgement to a data originator that their vote has been archived. However, Examiner take official notice to providing acknowledgement to voter for successfully casting a vote is old and well known in the art at the time application was file. Therefore, it would have been obvious to one of the ordinary skill in the art to use old technique such as providing 

With respect to claim 19, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. Chung further discloses: electronically communicating with death records and deleting names of deceased individuals from a registered voter record (See paragraph 0096-0097).

With respect to claim 21, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. With respect to “wherein the vote data includes an identity of an originator, a date of addition or modification, and a reason for the addition or modification” this is nonfunctional descriptive material as it only describes the data that is contained in the vote data, while the data contained in the vote data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 25, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. Mitchel further discloses: collecting and recording data related events in an audit trail (See paragraph 0007 and 0016).

With respect to claim 26, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. Mitchel further discloses: providing access to electronic data to a public in the database server (See paragraph 0012, 0014).

With respect to claim 27, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. Mitchel further discloses: providing access to electronic data to authorized individual and organizations in the trusted data server (See paragraph 0012, 0014).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685